Citation Nr: 0701523	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-13 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a seizure disorder, to 
include epilepsy that is manifested by seizures, blackouts, 
and syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
November 1969 and from August 1979 to November 1984.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has a seizure disorder, to include epilepsy, that 
is manifested by seizures, blackouts, and syncope that is 
related to active service.


CONCLUSION OF LAW

A seizure disorder, to include epilepsy, that is manifested 
by seizures, blackouts, and syncope was not incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Letters sent to the veteran in 
April 2001 and June 2003 informed him of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes that the April 2001 letter was sent 
to the veteran prior to the July 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The April 2001 and June 2003 letters advised the veteran of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
These letters also essentially notified him of the need to 
submit any pertinent evidence in his possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content, and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.



B. Duty to Assist

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as VA 
treatment records from the Wood and Milwaukee VA Medical 
Centers.  The record also contains private treatment records 
from St. Luke's Hospital, Good Samaritan Hospital, Harris 
City Hospital, and St. Joseph's Hospital.  There is also a 
negative reply from St. James Hospital indicating that the 
veteran's treatment records from this facility are no longer 
available.  The veteran's Social Security Administration 
records are also of record.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the veteran was 
afforded VA examinations in April 1999 and April 2002 in 
conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as epilepsies, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

After a careful review of the evidence, the Board concludes 
that the veteran was not diagnosed with a seizure disorder, 
including epilepsy, during service, or within one year of 
service separation.  Furthermore, the evidence of record does 
not demonstrate that the veteran currently has a diagnosed 
seizure disorder, including epilepsy that is manifested by 
seizures, blackouts, and syncope, that is related to active 
service.

The veteran's service medical records reveal that he was 
involved in two automobile accidents and a slip and fall 
accident during service.  The first automobile accident 
occurred in November 1979 and resulted in a scalp laceration.  
All neurological tests were noted as normal, and the 
veteran's skull X-ray was normal with clinically 
insignificant calcification noted in the falx celebri.  The 
second automobile accident occurred in April 1980.  The 
veteran claimed that he blacked out while driving.  At such 
time he reported that he had been experiencing blackouts 
since the November 1979 auto accident.  However, the Board 
notes that there is no record of any complaints or findings 
of blackouts between November 1979 and April 1980.  A 
neurological examination in April 1980 revealed no gross 
abnormalities, and the skull computed tomography (CT) 
revealed calcification of the falx and minimal calcification 
of the pineal, which was located about four to five 
millimeters to the right of midline.  The hospital summary 
notes that although the veteran had some complaints of dizzy 
spells, there was no evidence of blackouts during admission.  
The final diagnosis provided in the April 1980 hospital 
summary is blackouts of unknown etiology.  

Following the first two accidents, the veteran underwent 
extensive testing to determine the etiology of his claimed 
blackouts.  June and July 1980 cardiology records indicate 
that the veteran had normal electrocardiograms (EKGs), and 
the diagnosis provided is a history of blackouts and chest 
pain.  A July 1980 psychiatric evaluation notes the 
possibility of psychological factors in the etiology of the 
veteran's medical problems; however, no definitive non-
psychiatric diagnosis is provided.  An August 1980 Medical 
Board report indicates that no specific diagnosis has been 
determined following multiple evaluations.  The final 
diagnosis provided by the Medical Board is recurrent syncopal 
episodes, etiology undetermined.  

In a January 1981 service medical record the veteran 
indicates that he has been symptom-free (meaning no blackouts 
or syncopal episodes) since July 1980.  His neurological 
examination is noted as normal.  A February 1981 service 
medical record recommends lifting the veteran's Medical Board 
profile of syncope, unknown etiology.

A January 1982 service medical record indicates that the 
veteran was involved in another accident, and the diagnosis 
provided is cerebral concussion and scalp contusion.  The 
veteran was admitted and observed for one and one half days.  
No mention is made of any blackouts or dizzy spells during 
admission or in connection with the accident, although the 
veteran is noted as amnesic of everything that occurred since 
the time of arrival at the hospital.

Finally, a March 1983 quadrennial examination indicates that 
the veteran had no neurological abnormalities upon clinical 
evaluation.  The veteran reported the three incidents 
discussed above in his medical history, and the examining 
physician noted that the veteran's headaches, fainting 
spells, and head injury, all post-concussion, were not 
considered disabling.  The examiner noted that there were no 
negative aftereffects from the veteran's three accidents 
except for retrograde memory loss for the events.  This is 
further indicated by the note that the veteran's 
unconsciousness and loss of memories refers to the accidents 
and is not considered disabling.

In sum, the veteran's service medical records demonstrate 
that he was not diagnosed with a seizure disorder, including 
epilepsy, during service.  Rather, he had reported symptoms 
of blackouts and syncope which were of unknown origin.  Such 
symptoms appeared to cease in July 1980 according to the 
veteran's own accounts.  No negative residuals were noted, 
other than retrograde memory loss from his concussion in 
1982.

Following service separation in November 1984, there is no 
record of any diagnosis or finding of a seizure disorder, 
including epilepsy, within one year of service separation, 
nor is there competent evidence that the veteran presented 
for complaints of blackouts, syncope, or seizures for many 
years after service separation.  Additionally, the weight of 
the competent evidence of record post-service, to include the 
veteran's statements and the objective clinical evidence of 
record, indicates that the veteran does not have a current 
diagnosis of a seizure disorder, including epilepsy that is 
related to active service.  

The first evidence of any complaints of blackouts, syncope, 
or seizures following service separation is a February 1998 
VA hospital summary.  The summary report indicates that the 
veteran presented with complaints of increased periods of 
blackouts lasting up to five minutes.  The veteran also 
reported that he has had blackouts since a head trauma twenty 
years ago.  A sleep-deprived electroencephalogram (EEG) 
showed no seizure activity and magnetic resonance imaging 
(MRI) showed no abnormalities and no hippocampal atrophy.  
The report indicates a diagnosis of partial complex seizures.

The Board also notes that the veteran was provided a general 
VA medical examination in April 1999.  The examiner noted 
that the veteran reported a history of blackouts and chronic 
dizzy spells since 1978.  The report provides diagnoses of a 
seizure disorder (subtheraputic Dilantin level); and a 
history of syncopal episode (workup negative in past).  No 
summary of the reasons and bases for the diagnosis of a 
seizure disorder is provided, nor is there any indication of 
any objective medical evidence used to support the diagnosis.  

Despite the February 1998 and April 1999 diagnoses indicating 
a seizure disorder, the Board concludes that the weight of 
the evidence does not demonstrate that the veteran has a 
seizure disorder.  As discussed in more detail below, the 
February 1998 diagnosis was discredited shortly after it was 
provided and the competent medical evidence since February 
1998 does not provide any further diagnoses.  With regards to 
the April 1999 VA examination diagnosis, the Board notes that 
the examination was a general medical examination, and that 
the diagnosis is not accompanied by any rationale.  As will 
be discussed below, the veteran was provided an epilepsy and 
narcolepsy VA examination in April 2002, and the VA 
examiner's results were supported by a discussion of the 
objective medical evidence found on examination and in the 
veteran's claims folder.  As such, the Board has determined 
that it will afford more probative weight to the April 2002 
VA examination and its conclusions than the April 1999 VA 
examination.

Shortly after the veteran's February 1998 hospitalization, 
the veteran was again hospitalized in March 1998 with 
complaints of loss of consciousness.  The hospital summary 
indicates that the February 1998 hospitalization did not 
include telemetry testing, whereas this hospitalization does.  
The report indicates that the veteran was placed on the 
telemetry floor for monitoring and testing, and that no 
changes were recorded that would explain a syncopal episode.  
Based on the observations and testing completed, the summary 
notes that there is no evidence that the veteran is 
experiencing a seizure disorder as previously diagnosed.  
Thus, the final diagnosis provided is syncope, and not 
partial complex seizures.

In addition to the March 1998 finding of no seizure disorder, 
an April 1998 VA medical record indicates that the veteran 
had a normal EEG with no focal lateralizing or epileptiform 
activity seen.  In October 1998, it is noted in the veteran's 
medical history that he has a history of syncopal episodes 
which seems to be consistent with temporal epilepsy; however, 
no temporal lobe seizure activity has yet been detected by an 
EEG.
The veteran had a VA examination in April 2002, and at such 
examination he reported that he had not had any "episodes" 
in the last two years.  The examiner noted the veteran's 
normal EEGs in the past, and also indicated that a new EEG 
was unnecessary since it was unlikely that the results had 
changed since the previous EEG and the November 1979 motor 
vehicle accident.  The examiner noted a diagnosis of seizures 
of unknown type, currently responding to phenytoin therapy.  
No diagnosis of a formal seizure disorder is provided.  
Additionally, the examiner noted that it is not clear whether 
the veteran even has a seizure disorder given his normal EEG 
in the past.  Finally, the examiner indicated that it was 
possible that the veteran had been experiencing withdrawal 
seizures given his history of alcohol abuse.

Following the April 2002 VA examination, the veteran's 
medical records indicate that he was hospitalized multiple 
times in May 2002, August 2002, and September 2002 for a 
suicide attempt, alcohol intoxication, and Dilantin toxicity.  
Although these records mention the veteran's claimed seizure 
disorder, none note any clinical evidence supporting a 
seizure disorder, nor do they provide a diagnosis of a 
seizure disorder.  The May 2002 discharge summary indicates 
that although the veteran reported having two seizures prior 
to the arrival of the paramedics he was unable to explain how 
he knew that he had these seizures.  The report notes that 
there was no evidence of seizure activity during his 
admission, nor was there evidence of prior seizure activity, 
such as tongue laceration or incontinence.  The August 2002 
ER report indicates that the veteran was found by the police 
with a blood alcohol level of 300, and that it was unclear 
whether he was post-seizure or just intoxicated.  Finally, 
the September 2002 admission report notes that the veteran, 
who complained of dizziness and gait instability, was 
assessed as debilitated due to Dilantin toxicity and alcohol.

A November 2003 history and physical report indicates that 
the veteran reported no recent seizure activity, and the 
report notes that a review of the veteran's VA medical 
records suggests that his seizures may have been caused by 
alcohol abuse.  

Finally, an August 2004 neurological VA treatment note 
indicates that although the veteran continues to complain of 
seizures, his examination was normal.  There was no evidence 
of tremor, asterixis, or nystagmus.  An MRI showed no lesion.  
No diagnosis was provided.

The Board acknowledges the veteran's statements that he has a 
current seizure disorder which began in service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record, which indicates that the veteran 
does not currently have a diagnosed seizure disorder, 
including epilepsy.  

The evidence of record demonstrates that the veteran reports 
having blackouts, seizures, or syncope episodes.  However, 
despite multiple clinical work-ups, no etiology for such 
symptoms has been found, and a number of the veteran's 
medical records indicate that there is no clinical basis for 
a diagnosis of a seizure disorder.  Furthermore, there is no 
clinical evidence to support the veteran's statements that 
such blackouts, seizures, or syncope episodes ever occurred.  
None of these claimed episodes were witnessed by a medical 
professional, nor any other person identified by the veteran.  
There is also evidence that the veteran has a significant 
alcohol problem that might be responsible for these 
"episodes."  Although there is evidence of diagnoses of a 
seizure disorder in the record, the Board has carefully 
explained why it finds such diagnoses to have little 
probative value.  Furthermore, the current evidence of record 
demonstrates that the veteran does not have a formally 
diagnosed seizure disorder, to include epilepsy that is 
related to active service.  Therefore, a preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a seizure disorder, to 
include epilepsy that is manifested by seizures, blackouts, 
and syncope is denied.

_____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


